     Case 2:20-cv-02268-JCM-VCF Document 26 Filed 03/02/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, State Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   CHICAGO TITLE INSURANCE COMPANY, FIDELITY
     NATIONAL TITLE GROUP, INC. and UNITED TITLE OF
12   NEVADA, INC.
13   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14
     Gary L. Compton, State Bar No. 1652
15   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
16
                                UNITED STATES DISTRICT COURT
17
                                          DISTRICT OF NEVADA
18
       DEUTSCHE BANK NATIONAL TRUST                    Case No.: 2:20-CV-02268-JCM-VCF
19     COMPANY,
                                                       STIPULATION AND ORDER TO
20                           Plaintiff,                EXTEND TIME TO RESPOND TO
                                                       COMPLAINT (ECF No. 1)
21                    vs.
                                                       (SECOND REQUEST)
22     FIDELITY NATIONAL TITLE GROUP,
       INC. et al.,
23
                             Defendants.
24

25
            COMES NOW defendants Chicago Title Insurance Company (“Chicago Title”), Fidelity
26
     National Title Group, Inc. (“FNTG”) and United Title of Nevada, Inc. (“United Title”)
27
     (collectively “Defendants”) and plaintiff Deutsche Bank National Trust Company (“Deutsche
28

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
      Case 2:20-cv-02268-JCM-VCF Document 26 Filed 03/02/21 Page 2 of 3



1    Bank”), by and through their respective attorneys of record, which hereby agree and stipulate as
2    follows:
3           1.      On December 15, 2020 Deutsche Bank filed its complaint in the Eighth Judicial
4    District Court for the State of Nevada;
5           2.      On December 15, 2020, Chicago Title removed the instant case to the United
6    States District Court for the State of Nevada (ECF No. 1);
7           3.      Defendants’ respective responses to Deutsche Bank’s complaint are currently due
8    on Friday, March 1, 2021;
9           4.      Counsel for Defendants request a 30-day extension until March 31, 2021 for
10   Defendants to file their respective responses to Deutsche Bank’s complaint to afford Defendants’
11   counsel additional time to review and respond to Deutsche Bank’s complaint.
12          5.      Counsel for Deutsche Bank does not oppose the requested extension;
13          6.      This is the second request for an extension made by counsel for Defendants, which
14   is made in good faith and not for the purposes of delay.
15          7.      This stipulation is entered into without waiving any of Defendants’ objections
16   under Fed. R. Civ. P. 12.
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:20-cv-02268-JCM-VCF Document 26 Filed 03/02/21 Page 3 of 3



1           IT IS SO STIPULATED that Defendants’ respective deadlines to respond to
2    the complaint is hereby extended through and including March 31, 2021.
3    Dated: February 26, 2021                    SINCLAIR BRAUN LLP
4

5                                               By:    /s/-Kevin S. Sinclair
                                                      KEVIN S. SINCLAIR
6                                                     Attorneys for Defendants
                                                      CHICAGO TITLE INSURANCE
7                                                     COMPANY, FIDELITY NATIONAL TITLE
                                                      GROUP, INC. and UNITED TITLE OF
8                                                     NEVADA, INC.
9    Dated: February 26, 2021                    WRIGHT FINLAY & ZAK, LLP
10

11                                              By:    /s/-Darren T. Brenner
                                                      DARRENT T. BRENNER
12
                                                      Attorneys for Plaintiff
                                                      DEUTSCHE BANK NATIONAL TRUST
13
                                                      COMPANY
14
     IT IS SO ORDERED.
15                      2nd          March
            Dated this _____ day of _____________, 2021.
16
                                                __________________________________________
17                                              CAM FERENBACH
                                                UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                            3
              STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
